DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 17 December 2021 is acknowledged.

Applicant’s election of the species of flavesone as the compound of formula I, and permethrin as the second pesticide, in the reply filed on 17 December 2021 is acknowledged.  Examination has been extended to include leptospermone and isoleptospermone as compounds of formula I.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-7, 9-14, and 16 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “wherein the compound of formula (I), the second pesticide or both the compound of formula (I) and the second pesticide are used in a sub-effective amount.”  However, it is not clear by what standard the phrase “effective amount” is based, in order to render an amount a “sub-effective amount”.  For example, is the “effective amount” based on a) what would be effective if both components were used together in “effective” amounts; or b) what would be effective if each component was used by itself in an “effective” amount; or c) what is typically considered to be “effective” for controlling pests.  Therefore, the metes and bounds of the claim are unclear.
For purposes of examination, the claim shall be construed wherein the amounts of each component may be within broadest ranges recited in the as-filed specification (e.g., specification at paragraph [0067] and Examples).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spooner-Hart et al. (“Spooner-Hart”, US 2008/0234386).
Regarding claims 1-6 and 9-11, Spooner-Hart teaches methods and compositions for controlling pests, comprising as active ingredients one or more β-diketones, particularly β-diketones and β-triketones (e.g., abstract).  Preferred compounds include flavesone and tasmanone, in oils which include Eucalyptus cloeziana and Eucalyptus grandis (e.g., paragraph [0041], [0052], [0136], [0137]; Tables 1 and 9; Examples 9 and 10).  Spooner-Hart exemplifies compositions containing E. cloeziana extract (tasmanone) and permethrin (Applicant’s elected species; e.g., see Table 1 and Example 15).  
Spooner-Hart does not exemplify a combination of flavesone, leptospermone, or isoleptospermone with permethrin sufficiently to anticipate the claims.  However, Spooner-Hart teaches flavesone, leptospermone, and isoleptospermone all have a lower LD50 than tasmanone against spotted mite (TSM; e.g., see Table 9), and are equally effective against greenhouse thrips (GHT; e.g., see Example 10), and thus the skilled artisan would reasonably expect flavesone, leptospermone, and isoleptospermone, alone or in combination (e.g., in Eucalyptus grandis) to be just as (if not more) effective at controlling pests.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute flavesone, leptospermone, and/or isoleptospermone, or their oil E. grandis, for E. cloeziana in the composition of Spooner-Hart; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, because each of flavesone, leptospermone, and isoleptospermone are equally (if 
Regarding claim 7, it is noted that, since Spooner-Hart teaches compounds which are identical to those instantly claimed, the same properties would be also be expected (e.g., as potassium channel activator), absent a teaching otherwise.
Regarding claims 12-14, Spooner-Hart teaches pests which may be controlled include Aedes aegypti, Aedes vexans, and Culex pipens (e.g., paragraph [0110]). 
Regarding claim 16, it is noted that, while Spooner-Hart does not explicitly teach the compounds are used in “sub-effective” amounts, Spooner-Hart teaches amounts which overlap those disclosed in the instant specification (e.g., see Spooner-Hart at paragraph [0097]; as-filed specification at paragraph [0067]; and claim interpretation at paragraph 7, above).  Therefore, since the compositions of Spooner-Hart have the same purpose of controlling pests, it would be within the purview of the skilled artisan to select amounts of compounds from within those taught by Spooner-Hart, including those which overlap the instant disclosure, with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 15, and 17 of copending Application No. 16/856,984 (reference application).  Although they are drawn to the same method steps and composition components.
US ‘984 claims a method of controlling pesticide resistant pests, said method comprising applying to an agricultural environment a compound of formula (I) which corresponds to the formula (I) of instant claim 1 (see reference claim 1).  The compound of formula (I) may be flavesone, Applicant’s elected species (see reference claim 6).  The pesticide resistant pests may be exposed to a compound of formula (I) in combination with a second pesticide, such as a sodium channel modulator (reference claims 15 and 17).  While US ‘984 does not explicitly claim permethrin (Applicant’s elected species), the specification of US ‘984 teaches its sodium channel modulators include permethrin (e.g., US ‘984 specification at paragraphs [0043], [0066]), and thus the skilled artisan would comprehend the definition of “sodium channel modulator” to include permethrin.  Therefore, the claims are drawn to the same method steps and composition components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
No claims are allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.